DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 18, drawn to an anisotropic conductive film, classified in B32B3/06.
II. Claims 10-17 and 19, drawn to a method of producing the anisotropic conductive film, classified in H01L24/29.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different method such as a method where the insulating resin layer is first formed and then the particles are embedded into the layer.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require different search strings or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species. 
	A: inclined shape (claims 3 and 12)
	B: stepped shape (claims 4 and 13)
The species are independent or distinct because they have mutually exclusive resin arrangements. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species would require different search strings or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Donna Mason on October 7, 2022, a provisional election was made with traverse to prosecute the invention of Group I, species A, claims 1-3, 5-9 and 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4, 10-17 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-174359 Kobayashi et al.
Regarding claim 1, Kobayashi teaches an anisotropic conductive film 3A for connecting electronic components via an anisotropic conductive connection (paragraph 0001), the anisotropic conductive film comprising: 
a conductive particle 21 array layer in which a plurality of conductive particles are arrayed in a prescribed manner (figure 1) and held in an insulating resin layer (paragraphs 0070 and 0071, and see annotated figure 3b below),  
wherein the insulating resin layer comprises a resin that is present around an individual conductive particle (figure 3b), 
the resin has a decreasing distribution in which a resin amount decreases in area (in a 
    PNG
    media_image1.png
    237
    455
    media_image1.png
    Greyscale
direction perpendicular to the first and second planes shown in annotated figure 3b to the left), the area having an incline with a positive slope, the incline and the area extending from a first plane at one end of the conductive particle (bottom) to a second plane at an opposite end of the conductive particle (top), and the decreasing distribution of resin decreasing in an area with the rise in the positive slope from the first plane to the second plane (figure 3b), 
an amount of the resin present at the first plane is larger than an amount of resin present at the second plane (see annotated figure 3b above), and 
the anisotropic conductive film is formed before connecting the electronic components via the anisotropic conductive connection (paragraph 0089, where the product is present as a film). Please note that as written, first and second planes may be horizontally oriented or vertically oriented.
Regarding claim 2, Kobayashi teaches that in a cross section of the anisotropic conductive film when the anisotropic conductive film is cut in a thickness direction thereof passing through a center of the conductive particle, along the direction in which a resin amount decreases, an area of the insulating resin layer surrounding the conductive particle is configured such that an area on one side having less resin amount (right side), with respect to a central axis of the conductive particle in the thickness direction of the anisotropic conductive film, is smaller than an area on the other side having more resin amount (left side, figure 3b).

    PNG
    media_image2.png
    229
    393
    media_image2.png
    Greyscale
Regarding claim 3, Kobayashi teaches that one side having less resin amount, with respect to a central axis of the conductive particle in the thickness direction of the anisotropic conductive film (left side), is formed into a precipitous cliff shape in a thickness direction of the anisotropic conductive film, and the other side thereof having more resin amount is inclined with respect to the thickness direction of the anisotropic conductive film (right side, see annotated figure 3c to the right).
Regarding claim 5, Kobayashi teaches that the direction in which a resin amount decreases is aligned in the same direction around a plurality of conductive particles (figure 1, right side).
Regarding claim 6, Kobayashi teaches an anisotropic conductive film 3A for connecting electronic components via an anisotropic conductive connection (paragraph 0001), the anisotropic conductive film comprising: 
a conductive particle 21 array layer in which a plurality of conductive particles are arrayed in a prescribed manner (figure 1) and held in an insulating resin layer (paragraphs 0070 and 0071, and see annotated figure 3b below),  
in a cross section of the anisotropic conductive film when the anisotropic conductive film is cut in a thickness direction thereof passing through a center of the conductive particle, an area of the insulating resin layer surrounding the conductive particle is configured such that an area on a first side (right side), with respect to a central axis of the conductive particle in the thickness direction of the anisotropic conductive film, is smaller than an area on a second side of the conductive particle (left side, figure 3c),
the area on the second side has a decreasing distribution in which a resin amount decreases, the area having an incline with a positive slope, the incline and the area extending from a first plane at one end of the conductive particle (bottom) to a second plane at an opposite end of the conductive particle (top), and the decreasing distribution of the area on the second side decreasing with the rise in the positive slope from the first plane to the second plane (figure 3b), 
an amount of the resin present at the first plane is larger than an amount of resin present at the second plane (see annotated figure 3b above), and 
the anisotropic conductive film is formed before connecting the electronic components via the anisotropic conductive connection (paragraph 0089, where the product is present as a film). Please note that as written, first and second planes may be horizontally oriented or vertically oriented.
Regarding claim 7, Kobayashi teaches that an area on one side (right side), with respect to a central axis of the conductive particle in the thickness direction of the anisotropic conductive film, is smaller than an area on the other side thereof (left side), around a plurality of conductive particles (figure 1 showing the plurality, and figure 3b showing the distribution).
Regarding claim 18, Kobayashi teaches a connection structure connecting a first electronic component and a second electronic component via an anisotropic conductive connection using the anisotropic conductive film according to claim 1 (paragraph 0090). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-174359 Kobayashi et al as applied to claim 1 above, and further in view of US 2009/0090545 Usui et al.
Regarding claim 8, Kobayashi teaches that the conductive particle array layer has a flat surface on the top side and the bottom side (figure 2). Kobayashi does not teach the second insulating resin layer or the irregular surface. Usui teaches an electroconductive particle film where the conductive particle array layer has a flat surface on one side (bottom side) and an irregular surface on the other side (top side), where a second insulating resin layer 4 is laminated on the irregular surface (paragraph 0097). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the second insulating resin layer of Usui in the product of Kobayashi because including the insulating adhesive layer improves the temporary bonding performance of the anisotropic electroconductive film, and the insulating adhesive layer may be applied to either a flat or irregular surface (paragraph 0115). 
Regarding claim 9, Usui further teaches that a third insulating resin layer 4 is laminated on the flat surface (paragraph 0115 and figure 2), where Usui teaches that the resin layer 4 may be laminated on both surfaces. Please note that none of the first, second or third insulating resin layers have been excluded as being the same compositions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the third insulating resin layer of Usui in the product of Kobayashi because including the insulating adhesive layer improves the temporary bonding performance of the anisotropic electroconductive film (paragraph 0115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781